Citation Nr: 0810475	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  01-03 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for back and pectoral 
muscle injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 4, 1991, to 
April 3, 1995.  She also had a period of active service of 4 
months and 27 days prior to April 4, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2006.  The 
veteran's case was remanded for additional development in 
October 2006.  The case is again before the Board for 
appellate review.

The Board notes that the issues of entitlement to service 
connection for asthma and carpal tunnel syndrome were also 
remanded by the Board in October 2006.  Service connection 
for asthma and left wrist tendonitis was granted by the 
Appeals Management Center (AMC) by way of a September 2007 
rating decision.  The AMC indicated, through a September 2007 
supplemental statement of the case and the rating decision 
itself, that the award represented a grant of the benefit the 
veteran sought with respect to her left wrist.  The veteran 
did not dispute this.  Consequently, the Board has 
characterized the carpal tunnel issue remaining on appeal as 
being limited to the right side.

(Consideration of the issues of entitlement to migraine 
headaches and a back and pectoral muscle injury is deferred 
pending completion of the development sought in the REMAND 
that follows the decision below.)


FINDING OF FACT

The veteran has carpal tunnel syndrome of the right wrist 
that is likely attributable to her period of active military 
service.


CONCLUSION OF LAW

The veteran has carpal tunnel of the right wrist that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that she has carpal tunnel syndrome of the 
right wrist that is related to her active military service.   

The veteran's service medical records reveal complaints of 
wrist pain in March 1992.  She reported numbness in her hand 
in September 1994.  She said her hand cramped and at times it 
hurt to open doors.  She noted that the hand was also 
occasionally swollen.  On a February 1995 separation 
examination, the veteran was noted to have tenderness in both 
hands at rest.  

Associated with the claims file are VA outpatient treatment 
reports dated from July 2000 to September 2004.  The veteran 
was diagnosed with carpal tunnel syndrome in July 2004 and 
provided with bilateral wrist splints in August 2004.  

The veteran testified at a Board hearing in July 2006.  She 
said while she was in service she was unable to lift with her 
left side due to an injury to her pectoral muscle and over-
exerted her right hand.  The veteran said she is supposed to 
wear wrist splints daily.  

The veteran was afforded a VA examination in July 2007 to 
assess her carpal tunnel syndrome.  The veteran reported that 
she injured her left shoulder while in service and began 
performing most of her activities with her right hand and 
then she developed pain.  She said she was treated with a 
splint.  She said she continues to have pain and numbness in 
both hands.  The examiner diagnosed the veteran with right 
carpal tunnel syndrome and opined that it was at least as 
likely as not caused by or a result of the veteran's wrist 
complaints during military service.  The examiner said the 
veteran had symptoms during her military service that were 
consistent with carpal tunnel syndrome and she has similar 
symptoms now.  She noted that the VA examination results were 
consistent with a diagnosis of carpal tunnel syndrome.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection for carpal tunnel of the right wrist is 
warranted.  The SMRs reveal that the veteran was seen for 
complaints of wrist pain and hand numbness.  She was noted to 
have tenderness in her hands at her discharge examination.  
The veteran has been treated for carpal tunnel syndrome at VA 
since service.  She testified that she over-exerted her right 
wrist in service and currently uses splints for her wrists.  
(The Board notes that the veteran is competent to testify 
about what she experienced in service, and the symptoms she 
has experienced since that time.  38 C.F.R. § 3.159 (a)(2) 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).)  The VA examiner opined that carpal tunnel syndrome 
of the right wrist was at least as likely as not caused by or 
as a result of the veteran's wrist complaints during military 
service.  The examiner said the veteran had symptoms during 
her military service that were consistent with carpal tunnel 
syndrome and that she has similar symptoms now.  
Consequently, service connection for carpal tunnel syndrome 
of the right wrist is granted.  


ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist is granted.


REMAND

A review of the claims file reveals that a remand is once 
again necessary with regard to the claims of entitlement to 
service connection for migraine headaches and a back and left 
pectoral muscle injury.  

When the Board remanded the veteran's case in October 2006 
the agency of original jurisdiction (AOJ) was requested to 
obtain any service department records created while the 
veteran was a military dependent.  The AMC was specifically 
requested to request treatment records from facilities in 
Vilseck, Germany and Grafenwohr, Germany.  The AMC was also 
asked to determine whether the veteran had obtained treatment 
at any VA facility subsequent to September 2004 and, if so, 
obtain any outstanding records.  The AMC sent the veteran a 
letter in November 2006 and requested that she indicate 
whether she had received treatment at VA prior to September 
2004 (rather than subsequent to that date) and she was 
requested to provide the dates of her treatment in Germany.  
The veteran failed to respond to the letter.  However, 
statements provided by the veteran in July 2000 and August 
2000 indicate that the veteran received treatment in Vilseck, 
Germany from 1995-1997 and in 2000.  If the veteran does not 
respond to another request for information regarding her 
treatment in Germany the AOJ should nevertheless request the 
records from Vilseck, Germany dated from 1995-1997 and in 
2000.  Furthermore, the AMC requested the veteran to indicate 
whether she received treatment at any VA facility prior to 
September 2004 rather than subsequent to September 2004.  
Consequently, the veteran's case must be remanded once again.  
This is necessary because of the noncompliance with the 
instructions of the October 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

Additionally, the Board notes that the veteran's SMRs reveal 
that the veteran was seen for a headache and nausea after 
running in June 1993.  She reported a history of bi-temporal 
headaches for one year in July 1994.  The veteran said that 
the headaches usually lasted 24 hours.  The veteran reported 
a history of headaches again in January 1995.  The veteran 
was afforded a VA examination in July 2007 at which time she 
was diagnosed with headaches.  No medical opinion was 
provided.  However, because the veteran was seen for 
complaints of headaches in service and was diagnosed with the 
same at the July 2007 VA examination, a medical opinion 
should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated her for 
headaches, or a back or pectoral 
muscle injury.  After securing the 
necessary releases, the AOJ should 
obtain those records that have not 
previously been secured.  The AOJ 
should attempt to obtain any service 
department records created while the 
veteran was a military dependent.  
The AOJ should specifically request 
treatment records from facilities in 
Vilseck, Germany dated from 1995-
1997 and in 2000, and from 
Grafenwohr, Germany.  The AOJ should 
also specifically determine whether 
the veteran has obtained treatment 
at any VA medical facilities 
subsequent to September 2004 and, if 
so, obtain any outstanding records.  

2.  If feasible, the veteran's 
claims file should be sent to the 
examiner who conducted the July 2007 
examination at the Birmingham, 
Alabama VA Hospital in order to 
obtain a medical opinion regarding 
headaches.  (If this examiner is not 
available, seek a substitute 
opinion.)  The claims folder, as 
well as a copy of this remand, 
should be made available.  The 
reviewer is requested to indicate 
the medical probabilities that 
headaches are traceable to the 
veteran's period of military 
service.  (If another VA examination 
is deemed necessary by the reviewer, 
one should be accomplished.)  A 
complete rationale for any opinions 
expressed, as well as a discussion 
of the medical principles involved, 
should be provided.

(If another VA examination in deemed 
necessary, the veteran is hereby 
notified that it is the veteran's 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the medical 
opinion and/or examination report to 
ensure that it is responsive to and 
in complete compliance with the 
directives of this remand, and if it 
is not, take corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is 
not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


